794 N.E.2d 1088 (2003)
In the Matter of Casey D. CLOYD.
No. 49S00-0307-DI-313.
Supreme Court of Indiana.
September 8, 2003.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On June 27, 2002, the Marion County Prosecutor's Office filed a criminal case against the respondent charging him with false reporting as a class A misdemeanor. The charges arose after the respondent, in connection with an Indiana State Police investigation into harassing telephone calls, untruthfully advised the state police that he had ceased dating a certain individual, when in fact the respondent was still dating the person. The charges were eventually dismissed after the respondent admitted the charges and agreed to participate in a behavior modification program.
Violations: The respondent violated Ind.Professional Conduct Rule 8.4(b), which provides that a lawyer shall not commit a criminal act which reflects adversely on his honesty, trustworthiness, or fitness as a lawyer in other respects. He also violated Prof.Cond.R. 8.4(c), which prohibits a lawyer from engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.
Discipline: Public reprimand.
*1089 The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to all parties as directed by Admis.Disc.R. 23(3)(d).
All Justices concur.